EXHIBIT 10.98

INTERCREDITOR AND SUBORDINATION AGREEMENT

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this Agreement), dated as of
October 26, 2005,

BETWEEN:



  (1)   WARP TECHNOLOGY HOLDINGS, INC., a Nevada corporation (the Borrower);



  (2)   THE SUBSIDIARIES OF THE BORROWER listed in Part 1 of Schedule 1 (the
Subsidiaries and collectively with the Borrower, the Credit Parties);



  (3)   THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 (the Senior
Lenders);



  (4)   THE HOLDERS OF SUBORDINATED NOTES listed in Part 3 of Schedule 1 (the
Subordinated Noteholder and together with the Senior Lenders, the Lenders); and



  (5)   FORTRESS CREDIT CORP. as collateral agent (the Collateral Agent) for the
Senior Lenders pursuant to a Collateral Agency Agreement dated as of August 2,
2005 (the Collateral Agency Agreement).

WHEREAS:



  (A)   the Borrower, the Subsidiaries and the Senior Lenders have entered into
a US$50,000,000 credit agreement dated August 2, 2005 (as amended, modified or
supplemented, the Senior Credit Agreement);



  (B)   as collateral security for the payment and performance of the Borrower’s
obligations under the Finance Documents (as defined in the Credit Agreement)
(i) the Borrower has granted to the Collateral Agent, for the benefit of the
Senior Lenders, a security interest in certain Collateral (as defined below)
pursuant to the terms and conditions of that certain Security Agreement and
certain Pledge Agreements (as defined in the Senior Credit Agreement) entered
into (or to be entered into) between the Borrower and the Collateral Agent (the
Company Security Agreements) and (ii) each Subsidiary has executed or is
executing a guaranty of the Borrower’s obligations under the Finance Documents
and granting to the Collateral Agent, for the benefit of the Senior Lenders, a
security interest in certain Collateral pursuant to the terms and conditions of
those certain Security Documents (as defined in the Senior Credit Agreement)
entered into (or to be entered into) between each Subsidiary and the Collateral
Agent (the Senior Subsidiary Security Agreements and, collectively with the
Company Security Agreements, the Senior Security Agreements); and



  (C)   the Borrower, the Subordinated Noteholder and others have entered into a
merger agreement dated as of September 11, 2005 (the Subordinated Merger
Agreement) and in connection with the Subordinated Merger Agreement, in that
certain promissory note dated October 26, 2005 (the Subordinated Promissory
Note) the Borrower has agreed to pay the Subordinated Noteholder the aggregate
principal sum of US$1,750,000 together with accrued interest.

NOW, THEREFORE, the parties hereto agree as follows:

The parties hereto hereby agree as follows:



  1.   DEFINITIONS



  (a)   Unless otherwise defined herein, terms defined in the Senior Credit
Agreement and used herein shall have the meanings given to them in the Senior
Credit Agreement.



  (b)   The following terms shall have the following meanings:

Agreement: this Intercreditor and Subordination Agreement.

Collateral: any and all property from time to time subject to security interests
to secure payment or performance of the Senior Obligations including all
“Collateral” or “Pledged Collateral” as defined in the Senior Security
Agreements.

Collection Action: shall mean (a) to demand, sue for, take or receive from or on
behalf of any Credit Party or any guarantor of the Subordinated Obligations, by
set-off or in any other manner, the whole or any part of any moneys which may
now or hereafter be owing by any Credit Party with respect to the Subordinated
Obligations, (b) to initiate or participate with others in any suit, action or
proceeding against any Credit Party to (i) enforce payment of or to collect the
whole or any part of the Subordinated Obligations or (ii) commence judicial
enforcement of any of the rights and remedies under the Subordinated Transaction
Documents or applicable law with respect to the Subordinated Obligations or the
Subordinated Transaction Documents, (c) to accelerate any Subordinated
Obligations, or (d) to exercise any put option or to cause any Credit Party to
honor any redemption or mandatory prepayment obligation under any Subordinated
Transaction Document; provided, that, notwithstanding the foregoing, in the case
of the Subordinated Noteholder, “Collection Action” shall not mean the exercise
by a Subordinated Noteholder of its right to exercise any warrants as provided
under the Subordinated Transaction Documents.

Collateral Enforcement Action: shall mean any action by the Subordinated
Noteholder to (a) exercise or seek to exercise any rights or exercise any
remedies with respect to any Collateral, (b) institute any action or proceeding
with respect to such rights or remedies, including, any action of foreclosure or
(c) contest, protest or object to any foreclosure proceeding, postpetition
financing, use of cash collateral or action brought by the Collateral Agent or
any Senior Noteholder or to any other exercise by the Collateral Agent or any
Senior Noteholder of any rights and remedies under any Senior Transaction
Documents.

Insolvency Event: (a) any Credit Party commences any case, proceeding or other
action (i) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Credit
Party making a general assignment for the benefit of its creditors; or (b) there
being commenced against any Credit Party any case, proceeding or other action of
a nature referred to in clause (a) above which (i) results in the entry of an
order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 60 days; or (c) there
being commenced against any Credit Party or any of its subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (d) any Credit Party taking any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (a), (b) or (c) above; or (e) any Credit
Party generally not paying, or being unable to pay, or admitting in writing its
inability to pay, its debts as they become due.

Senior Event of Default: any “Event of Default” under any Finance Document.

Senior Obligations: each obligation and liability whether:

(a) present or future, actual, contingent or unliquidated; or

(b) owed jointly or severally (or in any other capacity whatsoever),

of any Obligor to any Finance Party under or in connection with any Finance
Document is a Senior Obligation.

Senior Security Documents: all documents and instruments, now existing or
hereafter arising, which create or purport to create a security interest in
property to secure payment or performance of the Senior Obligations including
the Senior Security Agreements.

Subordinated Obligations: each obligation and liability whether:

(a) present or future, actual, contingent or unliquidated; or

(b) owed jointly or severally (or in any other capacity whatsoever),

of any Credit Party to the Subordinated Noteholder under or in connection with
any Subordinated Transaction Document is a Subordinated Obligation.

Subordinated Transaction Documents: the Subordinated Promissory Note and all
other documents that from time to time evidence the Subordinated Obligations or
secure payment or performance thereof.



  (c)   The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.



  (d)   The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.



  (e)   The words (i)“includes” and “including” are not limiting; (ii) “or” is
not exclusive; (iii) “all” includes “any” and “any” includes “all” and means
“any one or more”; (iv) references to any instrument, document, mortgage,
assignment or agreement of any kind includes any amendments, restatements or
modifications; (v) headings are for convenience only, and do not affect the
meaning of any provision; and (vi) references to the consent, satisfaction,
acceptance, discretion, judgment, option, requirement or approval (or variations
of those terms) of Collateral Agent or any Senior Noteholder are, unless
otherwise specifically indicated, to be interpreted as if followed by the phrase
“in its absolute discretion”.



  2.   SUBORDINATION



  (a)   Each Credit Party and the Subordinated Noteholder agrees, for itself and
each future holder of the Subordinated Obligations, that the Subordinated
Obligations are expressly “subordinate and junior in right of payment” (as that
phrase is defined in paragraph 2(b)) to all Senior Obligations.



  (b)   “Subordinate and junior in right of payment” means, for purposes of
paragraph 2(a), that (i) no part of the Subordinated Obligations shall have any
claim to the assets of any Credit Party on a parity with or prior to the claim
of the Senior Obligations; and (ii) unless and until the Senior Obligations have
been paid in full, then, without the express prior written consent of the
Collateral Agent, no Subordinated Noteholder will take, demand or receive from
any Credit Party, and no Credit Party will make, give or permit, directly or
indirectly, by setoff, redemption, purchase or in any other manner, any payment
of (of whatever kind or nature, whether in cash, property, securities or
otherwise) the Subordinated Obligations provided, however, that so long as an
Event of Default has not occurred and is continuing, (i) the Borrower may make,
and the Subordinated Noteholder may receive, regularly scheduled payments (not
prepayments) of interest on the Subordinated Promissory Note in accordance with
the terms thereof determined on a non-accelerated basis (without giving effect
to any default rate of interest thereunder) and (ii) the Borrower may prepay the
Subordinated Obligations in full out of the proceeds of any new equity
contributions made in the Borrower which were not intended to be used in
connection with the financing of an Acquisition to the extent such equity
contributions are sufficient to prepay the Subordinated Obligations and may
partially prepay the Subordinated Obligations if such proceeds are not
sufficient to pay the Subordinated Obligations in full.



  (c)   The expressions “prior payment in full,” “payment in full,” “paid in
full” and any other similar terms or phrases when used in this Agreement shall
mean the irrevocable and indefeasible payment in full, in immediately available
funds, of all of the Senior Obligations. The phrase “equity contributions” shall
mean any capital raise that is not a Senior Obligation or required as a
condition to any Advance under the Senior Credit Agreement.



  3.   ADDITIONAL PROVISIONS CONCERNING SUBORDINATION



  (a)   The Subordinated Noteholder and each Credit Party agree that upon the
occurrence of any Insolvency Event:



  (i)   all Senior Obligations shall be paid in full before any payment or
distribution of whatever kind or nature is made with respect to the Subordinated
Obligations; and



  (ii)   any payment or distribution of assets of any Credit Party, whether in
cash, property or securities (other than as permitted under clause (a)(1) of
this Section 3), to which the Subordinated Noteholder would be entitled except
for the provisions hereof, shall be paid or delivered by such Credit Party, or
any receiver, trustee in bankruptcy, liquidating trustee, disbursing agent or
other Person making such payment or distribution, directly to the Collateral
Agent, to the extent necessary to pay in full all Senior Obligations, before any
payment or distribution of any kind or nature shall be made to the Subordinated
Noteholder.



  (b)   Upon the occurrence of any Insolvency Event:



  (i)   the Subordinated Noteholder irrevocably authorizes and empowers the
Collateral Agent (A) to demand, sue for, collect and receive every payment or
distribution on account of the Subordinated Obligations payable or deliverable
in connection with such event or proceeding and give acquittance therefor,
(B) to file claims and proofs of claim in any statutory or non-statutory
proceeding if the Subordinated Noteholder has not demonstrated to the
satisfaction of the Collateral Agent, no later than 30 days prior to the
applicable bar date, that such Subordinated Noteholder has filed an appropriate
claim or proof of claim, and (C) to take such other actions, in its own name as
Collateral Agent, or in the name of the Subordinated Noteholder or otherwise, as
the Collateral Agent may deem necessary or advisable for the enforcement of the
provisions of this Agreement; provided, however, that the foregoing
authorization and empowerment imposes no obligation on the Collateral Agent to
take any such action;



  (ii)   the Subordinated Noteholder shall take such action, duly and promptly,
as the Collateral Agent may request from time to time (A) to collect the
Subordinated Obligations for the account of the Collateral Agent and (B) to file
appropriate proofs of claim in respect of the Subordinated Obligations; and



  (iii)   the Subordinated Noteholder shall execute and deliver such powers of
attorney, assignments or proofs of claim or other instruments as the Collateral
Agent may request to enable the Collateral Agent to enforce any and all claims
in respect of the Subordinated Obligations and to collect and receive any and
all payments and distributions which may be payable or deliverable at any time
upon or in respect of the Subordinated Obligations.



  (c)   If any payment or distribution, whether consisting of money, property or
securities, shall be collected or received by the Subordinated Noteholder in
respect of the Subordinated Obligations, except payments permitted to be made at
the time of payment as provided in paragraph 2(b), such Subordinated Noteholder
shall forthwith deliver the same to the Collateral Agent, in the form received,
duly indorsed to the Collateral Agent, if required, to be applied to the payment
or prepayment of the Senior Obligations until the Senior Obligations are paid in
full. Until so delivered, such payment or distribution shall be held in trust by
such Subordinated Noteholder as the property of the Collateral Agent, segregated
from other funds and property held by the Subordinated Noteholder. Following
payment in full of the Senior Obligations, Collateral Agent will remit to the
Subordinated Noteholder as promptly as practicable, to the extent of the
Subordinated Noteholder’s interest therein, all payments or distributions paid
(by the Subordinated Noteholder) to and held by Collateral Agent in excess of
the Senior Obligations as provided in Section 4(e) of this Agreement.



  (d)   Until the Senior Obligations are paid in full, the Subordinated
Noteholder shall not take any Collection Action or Collateral Enforcement Action
with respect to the Subordinated Obligations.



  4.   RIGHTS IN COLLATERAL



  (a)   Notwithstanding anything to the contrary contained in any Finance
Document or any Subordinated Transaction Document and irrespective of:



  (i)   the time, order or method of attachment or perfection of the security
interests created by any Senior Security Document;



  (ii)   the time or order of filing or recording of financing statements or
other documents filed or recorded to perfect security interests in any
Collateral;



  (iii)   anything contained in any filing or agreement to which the Collateral
Agent or the Subordinated Noteholder now or hereafter may be a party; and



  (iv)   the rules for determining perfection or priority under the Uniform
Commercial Code or any other law governing the relative priorities of secured
creditors;

any security interest in any Collateral pursuant to any Senior Security Document
has and shall have priority, to the extent of any unpaid Senior Obligations,
over any security interest in such Collateral pursuant to any Subordinated
Transaction Document.



  (b)   So long as the Senior Obligations have not been paid in full and any
Senior Security Document remains in effect, whether or not any Insolvency Event
has occurred,



  (i)   the Subordinated Noteholder will not take any Collateral Enforcement
Action; and



  (ii)   the Collateral Agent (or behalf of the Senior Lenders) and, subject to
the Collateral Agency Agreement, any Senior Lenders shall have the exclusive
right to enforce rights and exercise remedies with respect to the Collateral and
Collateral Agent shall not be required to marshal any Collateral.



  (c)   In exercising rights and remedies with respect to the Collateral, the
Collateral Agent (on behalf of the Senior Lenders) and, subject to the
Collateral Agency Agreement, the Senior Lenders may enforce the provisions of
the Senior Security Documents and exercise remedies thereunder and under any
other Finance Documents, all in such order and in such manner as it or they may
determine in the exercise of its or their sole business judgment. Such exercise
and enforcement shall include the rights to sell or otherwise dispose of
Collateral, to incur expenses in connection with such sale or disposition and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction. In conducting any public or
private sale under the Uniform Commercial Code, the Collateral Agent shall give
the Subordinated Noteholder such notice of such sale as may be required by the
applicable Uniform Commercial Code; provided, however, that 10 days’ notice
shall be deemed to be commercially reasonable notice.



  (d)   When all Senior Obligations have been paid in full and the Senior
Security Documents no longer are in effect, subject to the requirements of the
Collateral Agency Agreement, the Subordinated Noteholder shall have the right to
enforce the provisions of the Subordinated Promissory Note and exercise remedies
thereunder.



  (e)   Any money, property or securities realized upon the sale, disposition or
other realization by the Collateral Agent upon all or any part of the
Collateral, or otherwise received by Collateral Agent under any provision of
this Agreement shall be applied by the Collateral Agent in the following order:



  (i)   first, to the payment of any and all expenses incurred by the Collateral
Agent on and after the date of this Agreement in connection with the performance
of its duties under this Agreement for which reimbursement has not been made by
the Company;



  (ii)   second, to the Senior Lenders in an amount equal to each such Lender’s
pro-rata share of accrued but unpaid interest on the Senior Obligations;



  (iii)   third, to the Senior Lenders in an amount equal to each such Lender’s
pro-rata share of the unpaid principal balance of the Senior Obligations and any
other unpaid Senior Obligations;



  (iv)   fourth, to each Senior Lender in an amount equal to all other amounts
then owing to each such Senior Lender under any Finance Document; and



  (v)   fifth, any sums remaining after such applications and disbursements
shall be paid to such Persons entitled thereto or as a court of competent
jurisdiction shall direct.



  (f)   The Collateral Agent’s rights with respect to the Collateral include the
right to release any or all of the Collateral from the liens under any Senior
Security Document in connection with any sale of all or any portion of the
Collateral notwithstanding that the net proceeds of any such sale may not be
used to permanently prepay any Senior Obligations or Subordinated Obligations.
The Subordinated Noteholder is hereby deemed to have consented to such sale(s).
The Subordinated Noteholder hereby irrevocably constitutes and appoints the
Collateral Agent and any officer of the Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Subordinated Noteholder and in
the name of the Subordinated Noteholder or in the Collateral Agent’s own name,
from time to time in the Collateral Agent’s discretion, for the purpose of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this paragraph. The Subordinated
Noteholder hereby ratifies all that said attorneys shall lawfully do or cause to
be done pursuant to the power of attorney granted in this paragraph. No person
to whom this power of attorney is presented, as authority for Collateral Agent
to take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from the Subordinated Noteholder as to the authority
of Collateral Agent to take any action described herein, or as to the existence
of or fulfillment of any condition to this power of attorney, which is intended
to grant to Collateral Agent unconditionally the authority to take and perform
the actions contemplated herein. The Subordinated Noteholder irrevocably waives
any right to commence any suit or action, in law or equity, against any person
or entity which acts in reliance upon or acknowledges the authority granted
under this power of attorney.



  5.   CONSENT OF SUBORDINATED NOTEHOLDER



  (a)   The Subordinated Noteholder consents that, without the necessity of any
reservation of rights against the Subordinated Noteholder, and without notice to
or further assent by the Subordinated Noteholder:



  (i)   any demand for payment of any Senior Obligations made by the Collateral
Agent or any Senior Lender may be rescinded in whole or in part by the
Collateral Agent or such Senior Lender, and any Senior Obligations may be
continued, and the Senior Obligations, or the liability of any Credit Party or
any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, or any obligation or
liability of any Credit Party or any other party under any Finance Document or
any other agreement, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered, or released
by the Collateral Agent; and



  (ii)   the Finance Documents may be amended, modified, extended, supplemented,
restated, refinanced, refunded, restructured or terminated, in whole or in part,
as the Collateral Agent and Senior Lenders may deem advisable from time to time,
and any collateral security at any time held by the Collateral Agent or any
Senior Lender for the payment of any of the Senior Obligations may be sold,
exchanged, waived, surrendered or released.



  (b)   The Subordinated Noteholder waives any and all notice of the creation,
renewal, extension or accrual of any of the Senior Obligations and notice of or
proof of reliance by the Collateral Agent upon this Agreement. The Senior
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred in reliance upon this Agreement, and all dealings between
any Credit Party, on one hand, and the Collateral Agent or any Senior Lender, on
the other hand, shall be deemed to have been consummated in reliance upon this
Agreement. The Subordinated Noteholder acknowledges and agrees that the Senior
Lenders and the Collateral Agent have relied upon the subordination provided for
herein in entering into the Senior Credit Agreement and in making funds
available to any Borrower thereunder. The Subordinated Noteholder waives notice
of or proof of reliance on this Agreement and protest, demand for payment and
notice of default.



  6.   NEGATIVE COVENANTS OF THE SUBORDINATED NOTEHOLDER

So long as any of the Senior Obligations shall remain outstanding, the
Subordinated Noteholder shall not, without the prior written consent of the
Collateral Agent and the Senior Lenders:



  (a)   sell, assign, or otherwise transfer, in whole or in part, the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, lien,
charge or other encumbrance whatsoever upon the Subordinated Obligations in
favor of any Transferee unless (i) such action is made expressly subject to this
Agreement and (ii) the Transferee expressly acknowledges to the Collateral Agent
and the Senior Lenders, by a writing in form and substance reasonably
satisfactory to the Collateral Agent and the Senior Lenders, the subordination
provided for herein and agrees to be bound by all of the terms hereof;



  (b)   permit any of the Subordinated Transaction Documents to be amended,
modified or otherwise supplemented (including by way of changes to definitions)
in any manner which would have the effect of (i) increasing the maximum
principal amount of the Subordinated Obligations or rate of interest on any of
the Subordinated Obligations or fees payable in respect thereof, (ii) changing
or adding or tightening any event of default or any covenant with respect to the
Subordinated Obligations, (iii) changing any redemption or prepayment provisions
of the Subordinated Obligations, (iv) altering the subordination provisions with
respect to the Subordinated Obligations, including subordinating the
Subordinated Obligations to any other debt, (v) shortening the dates upon which
payments of principal or interest are due on any of the Subordinated
Obligations, or (vi) changing or amending any other term of the Subordinated
Transaction Documents if such change or amendment would increase the obligations
of any Credit Party or confer additional rights on the Subordinated Noteholder
or any other holder of the Subordinated Obligations in a manner adverse (in the
judgment of the Collateral Agent) to any Credit Party or the Collateral Agent or
the Senior Lenders, and the parties hereto agree that any such amendment shall
be null and void ab initio and without legal force and effect;



  (c)   commence, or join with any creditors other than the Collateral Agent and
the Senior Lenders in commencing any case or proceeding referred to in the
definition of Insolvency Event.



  7.   SENIOR OBLIGATIONS UNCONDITIONAL

All rights and interests of the Collateral Agent and the Senior Lenders
hereunder, and all agreements and obligations of the Subordinated Noteholder and
the Credit Parties hereunder, shall remain in full force and effect irrespective
of:



  (a)   any lack of validity or enforceability of any of the terms of any
Finance Document or Subordinated Transaction Documents;



  (b)   subject to paragraph 5(a), any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Obligations, or
any amendment or waiver or other modification, whether by course of conduct or
otherwise, of any of the terms of any Finance Document;



  (c)   any exchange, release or non-perfection of any security interest in any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or any guarantee thereof; or



  (d)   any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Obligations, or of the Subordinated Noteholder or any Credit Party in respect of
this Agreement.



  8.   NO REPRESENTATION BY COLLATERAL AGENT OR SENIOR LENDERS

The Senior Lenders and the Collateral Agent have not made and do not hereby or
otherwise make to the Subordinated Noteholder, any representations or
warranties, express, or implied. Neither the Senior Lenders nor the Collateral
Agent assume any liability to the Subordinated Noteholder with respect to:
(a) the financial or other condition of obligors under any instruments of
guarantee with respect to the Senior Obligations, (b) the enforceability,
validity, value or collectibility of the Senior Obligations or the Subordinated
Obligations, any collateral therefor, or any guarantee or security which may
have been granted in connection with any of the Senior Obligations or the
Subordinated Obligations or (c) any Credit Party’s title or right to transfer
any collateral or security.



  9.   WAIVER OF CLAIMS

To the maximum extent permitted by law, the Subordinated Noteholder waives any
claim it might have against the Collateral Agent or the Senior Lenders with
respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Collateral Agent or any Senior Lender or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Finance Documents or any transaction relating to the Collateral. Neither the
Collateral Agent nor any Senior Lender, nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Credit Party or the Subordinated Noteholder or any other Person
or to take any other action whatsoever with regard to the Collateral or any part
thereof.



  10.   PROVISIONS APPLICABLE AFTER BANKRUPTCY

The provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of any Insolvency Event. To the extent that the
Subordinated Noteholder has or acquires any rights under Section 362, 363 or 364
of the Bankruptcy Code with respect to the Collateral, the Subordinated
Noteholder hereby agrees not to assert such rights without the prior written
consent of the Collateral Agent; provided, that if requested by the Collateral
Agent, the Subordinated Noteholder shall seek to exercise such rights in the
manner requested by the Collateral Agent, including the rights in payments in
respect of such rights. Without limiting the generality of the foregoing
sentence, to the extent that Collateral Agent or Senior Lenders consent to any
Credit Party’s use of cash collection under Section 363 of the Bankruptcy Code
or Collateral Agent or any Senior Lender agrees to provide financing to any
Borrower under Section 364 of the Bankruptcy Code, the Subordinated Noteholder
hereby agrees not to impede, object to (on grounds of lack of adequate
protection, or otherwise), or otherwise interfere with such use of cash
collateral or financing. The Subordinated Noteholder specifically agrees that
the Collateral Agent and the Senior Lenders may consent to any Credit Party’s
use of cash collateral or provide financing to any Credit Party on such terms
and conditions and in such amounts as the Collateral Agent and the Senior
Lenders, in their sole discretion, may decide and that, in connection with such
cash collateral usage or such financing, any Credit Party (or a trustee
appointed for the estate of such Credit Party) may grant to the Collateral Agent
and/or Senior Lenders liens and security interests upon all or any part of the
assets of any Borrower or other Credit Party, which liens and security
interests: (i) shall secure payments of all Senior Obligations (whether such
Senior Obligations arose prior to the filing of the bankruptcy petition or
thereafter); and (ii) shall be superior in priority to the liens on and security
interests in the assets of any Borrower or other Credit Party held by the
Subordinated Noteholder. The Subordinated Noteholder (both in its capacity as a
Subordinated Noteholder and in its capacity (if any) as a party which may be
obligated to any Credit Party or any Credit Party’s Affiliates with respect to
contracts which are part of the Collateral Agent’s or any Senior Lender’s
Collateral) agrees not to initiate or prosecute or encourage any other Person to
initiate or prosecute any claim, action, objection or other proceeding
(A) challenging the enforceability of the claim of Collateral Agent or any
Senior Lender, (B) challenging the enforceability of any liens or security
interests in any assets securing the Senior Obligations, or (C) asserting any
claims which any Credit Party may hold with respect to Collateral Agent or any
Senior Lender. All allocations of payments among the Collateral Agent, Senior
Lenders and the Subordinated Noteholder shall, subject to any court order,
continue to be made after the filing of a petition under the United States
Bankruptcy Code, as amended (the “Bankruptcy Code”), or any similar proceeding,
on the same basis that the payments were to be allocated prior to the date of
such filing. The Subordinated Noteholder agrees that it will not object to or
oppose a sale or other disposition of any assets securing the Senior Obligations
(or any portion thereof) free and clear of its security interests, liens or
other claims under Section 363 of the Bankruptcy Code or any other provision of
the Bankruptcy Code if the Collateral Agent or Senior Lenders have consented to
such sale or disposition of such assets. The Subordinated Noteholder agrees not
to assert any right it may have to “adequate protection” of its interest in the
Collateral in any bankruptcy proceeding and agrees that it will not seek to have
the automatic stay lifted with respect to such security, without the prior
written consent of the Collateral Agent and Senior Lenders. The Subordinated
Noteholder waives any claim it may now or hereafter have against the Collateral
Agent or any Senior Lender arising out of the election of Collateral Agent or
any Senior Lender, in any case instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral arrangement, or financing arrangement, or out of any grant of a
security interest, under Section 363 or 364 of the Bankruptcy Code, with or by
any Credit Party, as debtor in possession (or with or by any trustee for any
Credit Party). The Subordinated Noteholder agrees that it will not, in its
capacity as a secured creditor: (a) propose, vote to accept, or otherwise
support confirmation of, a plan of reorganization opposed by the Collateral
Agent or Senior Lender, or (b) vote to reject, object to confirmation of, or
otherwise oppose confirmation of, a plan of reorganization supported by the
Collateral Agent. The subordination and other provisions of this Agreement shall
be enforceable under Section 510(a) of the Bankruptcy Code.



  11.   FURTHER ASSURANCES

The Subordinated Noteholder and the Credit Parties, at the Credit Parties’
expense and at any time from time to time, upon the written request of the
Collateral Agent or any Senior Lender, will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Collateral Agent or any Senior Lender reasonably may request for the
purposes of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted.



  12.   EXPENSES



  (a)   Each Credit Party will pay or reimburse the Collateral Agent, the Senior
Lenders and the Subordinated Noteholder, upon demand, for all of their
respective costs and expenses in connection with the enforcement or preservation
of any rights under this Agreement, including fees and disbursements of counsel
to the Collateral Agent, Senior Lenders and the Subordinated Noteholder.



  (b)   Each Credit Party will pay, indemnify, and hold the Collateral Agent,
the Senior Lenders and the Subordinated Noteholder harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions
(whether sounding in contract, tort or on any other ground), judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of, or
in any other way arising out of or relating to this Agreement or any action
taken or omitted to be taken by the Collateral Agent, any Senior Lender or
Subordinated Noteholder with respect to any of the foregoing.



  (c)   Notwithstanding anything contained in this paragraph 12, all amounts
owed by any Credit Party to the Subordinated Noteholder pursuant to this
paragraph 12 shall be Subordinated Obligations under this Agreement and shall be
paid only in accordance with the terms and provisions of this Agreement.



  13.   PROVISIONS DEFINE RELATIVE RIGHTS

This Agreement is intended solely for the purpose of defining the relative
rights of the Collateral Agent (on behalf of the Senior Lenders) and the Senior
Lenders on the one hand and the Subordinated Noteholder on the other, and no
other Person shall have any right, benefit or other interest under this
Agreement. Except as expressly set forth in this Agreement, nothing herein
shall: (a) impair, as between any Credit Party and the Senior Lenders and any
Credit Party and the Subordinated Noteholder, the obligation of such Credit
Party, which is absolute and unconditional, to pay principal of, interest on and
all other portions of the Senior Obligations, and the Subordinated Obligations,
respectively, and all other obligations of such Credit Party, to any Senior
Lender or the Subordinated Noteholder, under the Finance Documents or the
Subordinated Transaction Documents, as the case may be, in each case in
accordance with their respective terms; or (b) affect the relative rights of the
Senior Lenders or the Subordinated Noteholder with respect to any other
creditors of any Credit Party.



  14.   SUBROGATION

Subject to the indefeasible payment in full of all Senior Obligations, the
Subordinated Noteholder shall with respect to the Subordinated Obligations be
subrogated to the rights of the Senior Lenders to receive payments or
distributions of assets of any Credit Party applicable to the Senior Obligations
until the principal of, and interest and premium, if any, on, and all other
amounts payable in respect of the Senior Obligations shall be paid in full. For
purposes of such subrogation, no payment or distribution to the Senior Lenders
under the provisions hereof to which the Subordinated Noteholder would have been
entitled but for the provisions of this Agreement, and no payment pursuant to
the provisions of this Agreement to the Senior Lenders by the Subordinated
Noteholder, as among any Credit Party and its creditors other than the Senior
Lenders, shall be deemed to be a payment by such Credit Party to or on account
of the Senior Obligations.



  15.   LEGEND

The Subordinated Noteholder and each Credit Party will cause the Subordinated
Promissory Note to bear a legend referring to this Agreement and indicating that
such documents are subordinated as provided herein, all in form and substance
satisfactory to the Collateral Agent.



  16.   POWERS COUPLED WITH AN INTEREST

All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until the Senior Obligations are paid in
full.



  17.   NOTICES

All notices, requests and demands to or upon the Collateral Agent or any Credit
Party or the Subordinated Noteholder to be effective shall be in writing (or by
telex, fax or similar electronic transfer confirmed in writing) and shall be
deemed to have been duly given or made (1) when delivered by hand or (2) if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or (3) if by telex, fax or similar electronic transfer, when sent and
receipt has been confirmed, addressed as follows:

If to the Collateral Agent:

Fortress Credit Corp.
1251 Avenue of the Americas
New York, NY 10020

Attention: John King
Telecopier No.: 212-798-6099
Telephone No.: 212-515-4608

with copies to:

Northlight Financial LLC
1330 Avenue of the Americas
40th Floor
New York, NY 10019

Attention: Mark Hirschhorn
Telecopier No.: 212-247-0002
Telephone No.: 212-247-1777

If to the Credit Parties:

c/o Warp Technology Holdings, Inc.

151 Railroad Avenue
Greenwich, Connecticut 06830
Attention: Ernest Mysogland
Telecopier No.: 203-422-5329
Telephone No.: 203-422-2950

The Collateral Agent, the Credit Parties and the Subordinated Noteholder may
change their respective addresses and transmission numbers for notices by notice
in the manner provided in this paragraph.



  18.   DEFAULT NOTICES

The Subordinated Noteholder shall provide the Collateral Agent with written
notice of any event of default with respect to, or acceleration of, all or any
part of the Subordinated Obligations concurrently with the sending thereof to
any Credit Party and promptly shall notify the Collateral Agent in the event a
default which is the subject of such a notice is cured or waived.



  19.   COUNTERPARTS

This Agreement may be executed by one or more of the parties on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the counterparts of
this Agreement signed by all the parties shall be lodged with the Collateral
Agent.



  20.   SEVERABILITY

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



  21.   INTEGRATION

This Agreement represents the agreement of the Collateral Agent, the Senior
Lenders, the Subordinated Noteholder and each Credit Party with respect to the
subject matter hereof and there are no promises or representations by the
Collateral Agent, the Senior Lenders or the Subordinated Noteholder relative to
the subject matter hereof not reflected herein.



  22.   AMENDMENTS IN WRITING; NO WAIVER: CUMULATIVE REMEDIES



  (a)   None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Collateral Agent, each Senior Lender, each Credit Party and the
Subordinated Noteholder; provided that any provision of this Agreement in favor
of Collateral Agent may be waived by the Collateral Agent in a letter or
agreement executed by the Collateral Agent or by telex or facsimile transmission
from the Collateral Agent.



  (b)   No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any Senior Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.



  (c)   The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.



  23.   SECTION HEADINGS

The section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.



  24.   SUCCESSORS AND ASSIGNS



  (a)   This Agreement shall be binding upon and shall inure to the benefit of
the Collateral Agent, each Senior Lender, the Subordinated Noteholder, each
Credit Party and each of their respective heirs, administrators, executors,
successors and assigns.



  (b)   Upon a successor Collateral Agent becoming the Collateral Agent under
the Finance Documents, such successor Collateral Agent shall automatically be
entitled to all the rights and powers of the Collateral Agent hereunder without
the need for any further action on the part of any party hereto.



  25.   INVALIDATED PAYMENTS

To the extent that the Collateral Agent receives payments on, or proceeds of
Collateral for, the Senior Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to any Credit Party, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then to
the extent of such payment or proceeds received, the Senior Obligations, or part
thereof, intended to be satisfied shall be revived (and no longer be deemed to
be paid in full) and continue in full force and effect as if such payments or
proceeds had not been received by the Collateral Agent.



  26.   SPECIFIC PERFORMANCE

The Collateral Agent is hereby authorized to demand specific performance of this
Agreement at any time when the Subordinated Noteholder shall have failed to
comply with any of the provisions of this Agreement applicable to the
Subordinated Noteholder whether or not the Credit Parties shall have complied
with any of the provisions hereof applicable to any Credit Party, and the
Subordinated Noteholder hereby irrevocably waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to such remedy of
specific performance.



  27.   GOVERNING LAW: CONSENT TO JURISDICTION AND VENUE



  27.1   Governing Law

This Agreement, the relationship between the Parties and any claim or dispute
(whether sounding in contract, tort, statute or otherwise) relating to this
Agreement or that relationship shall be governed by and construed in accordance
with law of the State of New York including section 5-1401 of the New York
General Obligations Law but excluding any other conflict of law rules that would
lead to the application of the law of another jurisdiction.



  27.2   Jurisdiction

(a) Each party irrevocably submits to the exclusive jurisdiction of any New York
State or U.S. Federal court sitting in the City and County of New York for the
settlement of any dispute in connection with any Finance Document.

(b) The New York courts are the most appropriate and convenient courts to settle
any such dispute and each party waives objection to those courts on the grounds
of inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.



  27.3   Service of process



  (a)   The parties consent to the service of process relating to any
proceedings by a notice given in accordance with Clause 17 (Notices).



  (b)   This Clause does not affect any other method of service allowed by law.

      27.4   Waiver of immunity
 
  Each party irrevocably and unconditionally:



  (a)   agrees not to claim any immunity from proceedings brought by a Senior
Lender against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;



  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and



  (c)   waives all rights of immunity in respect of it or its assets.



  28.   MUTUAL WAIVER OF JURY TRIAL.

THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY THE TRANSACTIONS RELATED HERETO.



  29.   TERMINATION

Subject to the provisions of paragraph 26, this Agreement shall terminate upon
the indefeasible payment in full of the Senior Obligations and the Subordinated
Obligations and the termination of all commitments to lend by the Senior Lenders
under the Credit Agreement.



  30.   NO STRICT CONSTRUCTION

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SIGNATORY

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

FORTRESS CREDIT CORP.,

as Collateral Agent

By: /s/ Marc K. Furstein
Name: Marc K. Furstein
Title: Chief Operating Officer


FORTRESS CREDIT OPPORTUNITIES I LP,

as Lender

By: /s/ Marc K. Furstein
Name: Marc K. Furstein
Title: Chief Operating Officer


WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

WARP SOLUTIONS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

WARP SOLUTIONS, LTD.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

6043577 CANADA, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

SPIDER SOFTWARE, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

KENOSIA CORPORATION

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

GUPTA TECHNOLOGIES, LLC

By: /s/ Ernest C. Mysogland

Name: Ernest C. Mysogland

An authorized officer

GUPTA TECHNOLOGIES GmbH

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

GUPTA TECHNOLOGIES LTD.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

DAVID CORPORATION

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

FORESIGHT SOFTWARE, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

PROCESS SOFTWARE, LLC

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

PROFITKEY INTERNATIONAL, LLC

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

TAC/HALO, LLC

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland

An authorized officer

SIGNATORY

Execution

SUBORDINATED NOTEHOLDER SIGNATURE PAGE

INTERCREDITOR AND SUBORDINATION AGREEMENT

IN WITNESS WHEREOF, the undersigned has executed this Intercreditor And
Subordination Agreement or caused its duly authorized officers to execute this
Intercreditor And Subordination Agreement as of the date first above written.

     
Date:      
 

 
   
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
TRUST, ESTATE OR OTHER ENTITY:
     
(Signature)
     
(Printed Name)
  PLATINUM EQUITY, LLC
By: /s/ Eva Kalawski
Name: Eva Kalawski
An authorized officer
 
   
Address:
 

 
   
     
     
 
Address:
     
     
  360 N. Crescent Drive, South Building
Beverly Hills, California 90210

This Noteholder holds the Subordinated Promissory Note

1

SCHEDULE 1

PARTIES

PART 1

SUBSIDIARIES

         
NAME OF SUBSIDIARY
 

 
David Corporation
 
 
Foresight Software, Inc.
 
 
Gupta Technologies, LLC
 
 
Gupta Technologies GmbH
 
 
Gupta Technologies Ltd.
 
 
Process Software, Inc.
 
 
ProfitKey International, LLC
 
 
TAC/Halo, LLC
 
 
Warp Solutions, Inc.
 
 
Warp Solutions, Ltd.
 
 
6043577 Canada, Inc.
 
 
Spider Software, Inc.
 

PART 2

LENDERS

         
NAME OF LENDER
 

 
Fortress Credit Corp.
 

PART 3

SUBORDINATED NOTEHOLDER

         
NAME OF SUBORDINATED NOTEHOLDER
 

 
Platinum Equity, LLC
 
 

2